 30304 NLRB No. 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The unit described in the stipulated election agreement is as follows:Included: All regular full-time and regular part-time printing pressmen,packers, slitters-rewinders and graphic artists.Excluded: All other employees including but not limited to casual em-ployees, office clericals, guards and supervisors as defined by the Act.2In the absence of exceptions we adopt, pro forma, the hearing officer'srecommendation that the challenge to the ballot of Jeffrey Lozinger be over-
ruled.3The evidence includes the testimony of the Employer's president who gavea salary range for three of the job titles included in the bargaining unit.4In Viacom the challenged voter's job title had been changed from that ofa commercial marketing representative to that of commercial sales representa-
tive. Thus, the issue before the Board was whether the challenged voter was
a bona fide sales representative, a job title included in the bargaining unit.5See fn. 3, supra.6In reaching our conclusion we find it unnecessary to rely upon the hearingofficer's interpretation of McCleary Bros., 286 NLRB 753 (1987), C & L Sys-tems Corp., 299 NLRB 366 (1990), and Bay St. Joseph Care Center, 275NLRB 1411 (1985).Scranton Laminated Label, Inc. and TeamstersLocal Union 229 a/w International Brother-
hood of Teamsters Union of America, AFL±
CIO, Petitioner. Case 4±RC±17491August 12, 1991DECISION AND CERTIFICATION OFREPRESENTATIVEBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe National Labor Relations Board, by a three-member panel, has considered determinative challenges
in an election held on December 21, 1990, and the
hearing officer's report recommending disposition of
them. The election was conducted pursuant to a Stipu-
lated Election Agreement.1The tally of ballots shows8 for and 6 against the Petitioner, with 4 challenged
ballots.The Board has reviewed the record in light of theexceptions and briefs and has adopted the hearing offi-
cer's recommendations that the challenges to the bal-
lots of employees Richardson, Houseknecht, and
LaCoe be sustained and that a certification of rep-
resentative should be issued, for the reasons that fol-
low.2The Employer contends that the stipulated electionagreement is ambiguous as to whether the parties in-
tended to include the challenged voters in the bargain-
ing unit. Thus, according to the Employer, the commu-
nity-of-interest doctrine must be applied to determine
the challenged voters' eligibility to participate in the
election.The hearing officer noted that the parties had en-tered into a written stipulation, after the close of the
hearing, which stated that there were no written job ti-
tles, classifications, or descriptions for either the in-
cluded employees or for those employees whose votes
were challenged. Nevertheless, the hearing officer
found, and we agree, that the record contained testi-
mony ``delineating the principal job duties of press-
men, slitters-rewinders, packers and graphic artists.''3The hearing officer also found, and we agree, that em-ployees Richardson, Houseknecht, and LaCoe do not
regularly perform the job duties of either pressmen,
slitters-rewinders, packers, or graphic artists.In Viacom Cablevision, 268 NLRB 633 (1984),4theBoard set forth the principles used to determine wheth-
er an employee is an eligible voter in an election con-
ducted pursuant to a stipulated election agreement:[T]o determine whether a stipulation's intent isambiguous or clear, the Board will compare the
express descriptive language of the stipulation
with the bona fide titles or job descriptions of the
affected employee. If the employee's title fits the
descriptive language, the Board will find a clear
expression of intent and include the employee in
the unit. If the employee's title does not fit thedescriptive language, it will also find a clear ex-
pression of intent and exclude the employee from
the unit. The Board bases this approach on the ex-
pectation that the parties are knowledgeable as to
the employees' job titles, and intend their descrip-
tions in the stipulation to apply to those job titles.
Finally, if the affected employees lack job titles or
descriptions, the Board will find an ambiguous
expression of intent and directly apply the com-
munity-of-interest doctrine to the facts of the case.
[Citations omitted.]In this case the record shows that although there areno written job titles, job classifications, or job descrip-tions, the job titles or classifications used in the bar-
gaining unit description in the Stipulated Election
Agreement are applied to employees performing cer-
tain principal job duties and are used to describe the
employees by both the Employer and the employees.5We also note that the record is silent regarding wheth-
er the challenged employees have job titles, classifica-
tions, or descriptions. The record, however, shows that
these employees do not perform bargaining unit work
on a regular basis and they therefore fit the descriptive
language of the Stipulated Election Agreement that ex-
cludes ``[a]ll other employees including but not limited
to casual employees, office clericals, guards and super-
visors as defined in the Act.'' We thus conclude, in
agreement with the hearing officer, that the objective
intent of the parties was to exclude employees
Houseknecht, LaCoe, and Richardson. We therefore
adopt the hearing officer's recommendations that the
challenges to the ballots of Houseknecht, LaCoe, and
Richardson be sustained.6As the ballot of employeeLozinger is not determinative, we find that a certifi-
cation of representative should be issued. 31SCRANTON LAMINATED LABELCERTIFICATION OF REPRESENTATIVEITISCERTIFIED
that a majority of the valid ballotshas been cast for Teamsters Local Union 229 affiliated
with International Brotherhood of Teamsters Union of
America, AFL±CIO, and that it is the exclusive collec-
tive-bargaining representative of the employees in the
following appropriate unit:All regular full-time and regular part-time printingpressmen, packers, slitters-rewinders and graphic
artists employed by Scranton Laminated Label,
Inc., at its 1949 Newton Ramson Boulevard,
Clarks Summit, Pennsylvania, facility excluding
all other employees including but not limited tocasual employees, office clerical, guards and su-
pervisors as defined in the Act.